SHARP, W„ J.
We grant the Department of Highway Safety and Motor Vehicles’ petition for certiorari review of the trial court’s order, which reversed the administrative suspension of Marshall’s driver’s license. Pursuant to the Joint Stipulation of both parties, we remand this case to the trial court so *955that it can issue a show cause order to. the Department in the certiorari proceeding which was pending below.
Petition for Writ of Certiorari GRANTED; Order QUASHED and REMANDED.
SAWAYA and ORFINGER, R.B., JJ„ concur.